Citation Nr: 1040245	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-35 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a disability rating higher than 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to June 
1992, with 5 months, 8 days of prior service.  He also had 
National Guard service.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

By a notice of disagreement filed in March 2005, the Veteran also 
initiated an appeal to an issue of entitlement to an earlier 
effective date for a 10 percent rating assigned to hypertension 
that was denied in a January 2005 rating.  However, the RO in a 
May 2006 rating decision found that the January 2005 rating was 
clearly and unmistakably erroneous in assigning its effective 
date for hypertension, and granted an effective date for the 10 
percent rating for hypertension back to December 15, 1992.  
Thereafter, the Veteran in a November 2006 VA form I-9 indicated 
that he only wished to appeal the left knee issue, thereby 
withdrawing his notice of disagreement with effective date 
rating.  Thus this issue is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that it is necessary to remand this matter for 
further development.  

The Veteran's representative in an August 2010 brief has argued 
that the evidence of record is too old to afford proper 
adjudication of the current left knee disability.  The 
representative said that the most recent VA examination of the 
knee was done in September 2005, approximately five years ago.  
The Board does note that there is a more recent VA QTC 
examination dated in November 2007 which discusses the left knee 
disability; however, the examination does not include all of the 
findings necessary to rate the left knee disability - such as 
results of testing for instability or measurements on range of 
motion testing, etc.  

It was also noted on this November 2007 examination report that 
the Veteran was scheduled for a total knee arthroplasty (TKA) 
later in the month.  To date, the most recent VA treatment 
records are dated in 2005.  Clearly it is necessary to obtain 
more recent records of treatment for the knee, to include any 
records of the TKA surgery and thereafter.  Thus the Board must 
remand this matter to obtain these additional records and to have 
the Veteran's knee be examined to assess the current severity of 
his left knee disorder.  

In brief, the fulfillment of the VA's statutory duty to assist 
the appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran 
identify the names, addresses, and dates of 
treatment for all medical care providers, VA 
and non-VA, inpatient and outpatient, who may 
possess any records showing treatment the 
Veteran received for service-connected 
disability of the left knee since 2005, to 
include any records documenting TKA surgery 
and treatment thereafter.  The Veteran should 
provide all necessary written releases for 
these records.  If any of the identified 
records cannot be obtained, the AOJ should 
notify the Veteran of such and describe the 
efforts used in requesting these records.  

2.  Following completion of the above, the 
AOJ should schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and extent of his service-connected 
left knee disability in accordance with the 
latest AMIE worksheet for rating knee 
disorders.  The claims file should be made 
available to the examiner for review of the 
pertinent evidence in conjunction with the 
examination.  Any further indicated special 
studies should be conducted, to include X-
rays.  The examiner should record pertinent 
medical complaints, symptoms, and clinical 
findings, and note: 

(a) Whether the Veteran does or does not 
have recurrent subluxation or lateral 
instability of the left knee; 

(b) the presence and extent of arthritis 
of the left knee shown by X-ray, or 
manifestations of any TKA surgery shown by 
X-ray, (if such surgery has been done); 

(c) the active and passive range of motion 
of the left knee in degrees.  

The examiner also should comment on the 
functional limitations caused by the 
Veteran's service-connected left knee 
disability.  It is also requested that the 
examiner address the following questions.  
Does the left knee disability cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, swelling, 
deformity, or atrophy?  If the severity of 
these manifestations cannot be quantified, 
the examiner should so indicate.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as well 
as the severity of such pain.  With respect 
to subjective complaints of pain, the 
examiner should comment on whether the 
subjective complaints are supported by 
objective findings, whether any pain is 
visibly manifested upon palpation and 
movement of the knee, and whether there are 
any other objective manifestations that would 
demonstrate disuse or functional impairment 
of the knee due to pain attributable to the 
service-connected disabilities. 

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, the AOJ should re-adjudicate 
the Veteran's claim.  If any benefit sought 
on appeal remains denied, the Veteran should 
be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5257, 5260, 5261, 5262 when 
adjudicating the knee claim.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse consequences on 
his claim.  38 C.F.R. § 3.655 (2009).  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

